[Cite as In re R.C.S.L-K., 2020-Ohio-5624.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

IN RE R.C.S.L-K.                                    :

A Minor Child                                       :         No. 109554

[Appeal by Father, C.R.K.]                          :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: December 10, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                Case No. FA-19714268


                                              Appearances:
                 C.R.K., pro se.

                 Leigh Hollingsworth, for appellee.


MARY EILEEN KILBANE, J.:

                   The appellant, C.R.K., filed a complaint for parentage, allocation of

parental rights and responsibilities, and parenting time pro se on November 25,

2019, concerning R.C.S.L-K., his alleged minor daughter. Appellee, J.C.L., the

child’s mother, filed a motion to dismiss the complaint on January 3, 2020, on the

grounds that C.R.K. was incarcerated. The magistrate entered an order granting the

motion to dismiss on January 10, 2020, for lack of jurisdiction. The trial court

adopted the magistrate’s decision as written on January 27, 2020.
                 C.R.K. now appeals, arguing that the trial court abused its discretion

in adopting the magistrate’s decision. However, C.R.K. did not file timely objections

so we reviewed under a plain error standard. After a careful review, we find that the

trial court had jurisdiction and that it was plain error for the trial court to adopt the

magistrate’s decision and grant the mother’s motion to dismiss. We reverse and

remand for the following reasons.

I. Statement of the Facts and Procedural History

                 C.R.K. filed a complaint for parentage, allocation of parental rights

and responsibilities, and parenting time pro se on November 25, 2019. C.R.K. is

currently serving a five-and-a-half-year sentence in the state of Arizona; he has an

anticipated release date of April 21, 2022. C.R.K. states in his complaint that he had

previously asked J.C.L. to put his name on the birth certificate but she declined.

C.R.K. was absent for the birth of his daughter because he was hospitalized at the

time. His daughter was born in Michigan and has a Michigan birth certificate. She

and her mother now live in Cuyahoga County.

                 In his complaint, C.R.K. moves for an establishment of paternity

because: 1) his name is not on his daughter’s birth certificate and 2) he alleges that

J.C.L. is impeding “the visitation, custody, and general building of the parent/child

relationship.”     C.R.K. acknowledges that his incarceration in Arizona makes

visitation difficult, but wants to have the opportunity to communicate with his

daughter.
               In response to C.R.K.’s complaint, J.C.L. filed a combined answer and

a motion to dismiss on January 3, 2020. She admits that C.R.K. is the father, but

states that he has not been present in his daughter’s life, even before his

incarceration. She also alleges that his incarceration in Arizona makes it impossible

for him to have a meaningful relationship with his daughter or attend any

mandatory mediation programs. As a result, she argues that C.R.K. does not have a

claim under which relief can be granted.

               On January 10, 2020, the matter came for consideration without a

hearing before the magistrate. The magistrate dismissed the complaint without

prejudice, stating that:

      This court finds that the [c]omplaint fails to state sufficient grounds
      upon which this [c]ourt may grant relief for the reason that the child
      was born in the [s]tate of Michigan. The court further finds that the
      plaintiff is incarcerated in the [s]tate of Arizona and his anticipated
      release date is April 21, 2022.

               On January 27, 2020, the trial court entered judgment stating that

the court “hereby affirms, approves and adopts the Magistrate’s Decision that was

filed January 10, 2020.” Pursuant to Civ.R. 53(D)(3)(b)(i), C.R.K. had fourteen days

from the filing of the magistrate’s decision to file his objections — January 24, 2020.

C.R.K. did not file objections until January 28, 2020, four days after the deadline

had passed.

               On February 27, 2020, C.R.K. filed his notice of appeal with a single

assignment of error. Well after his appeal had been submitted, on April 13, 2020,

the trial court issued a second journal entry stating that the trial court did have
jurisdiction, despite its previous statement. The trial court also stated that C.R.K.

would be able to refile once he was out of prison and that the trial court might be

better able to grant him the relief he wanted when he was free to come to Ohio.

               C.R.K. submits a single assignment of error.

      The trial court erred and abused its discretion in adopting the
      [m]agistrate’s decision to grant [d]efendant’s motion to dismiss.

II. Analysis

      A. The Trial Court’s April 13, 2020 Judgment Entry

               We will first examine which of the trial court’s judgments are properly

before this court on appeal. The trial court’s January 27, 2020 judgment entry

adopted the magistrate’s decision in full, citing lack of jurisdiction and dismissing

the complaint. The trial court’s second journal entry on April 13, 2020, modified its

January 27, 2020 decision to find that the trial court did have jurisdiction. However,

the court still found that the motion to dismiss was appropriate because C.R.K. was

incarcerated and the trial court stated that it could better address his claims when

C.R.K. could freely appear in Ohio.

               The second April 13 judgment was entered over one month after

C.R.K. had already filed his notice of appeal. We find that the trial court had no

authority to modify its January 27 decision after the appeal was filed. “[T]he filing

of the notice of appeal divests the trial court of jurisdiction to proceed with the

adjudication during the pendency of the appeal.” State ex rel. Electronic Classroom

of Tomorrow v. Cuyahoga Cty. Court of Common Pleas, 129 Ohio St.3d 30, 2011-
Ohio-626, 950 N.E.2d 149, ¶ 16. Thus, only the court’s January 27 judgment entry

is properly before this court on appeal.

      B. Waiver

               We will next address C.R.K.’s untimely objections to the magistrate’s

decision.

               Because C.R.K. did not file his objection to the magistrate’s decision

within fourteen days of its filing, he has waived any argument against the

magistrate’s decision on appeal. Civ.R. 53(D)(3)(b)(i) states “within fourteen days

of the filing of a magistrate’s decision, a party may file written objections to the

magistrate’s decision.” C.R.K filed his objections four days after the January 24,

2020 deadline. By failing to file timely objections, a party waives the right to

challenge errors in a magistrate’s report. State ex rel. Booher v. Honda of Am. Mfg.,

Inc., 88 Ohio St.3d 52, 53, 2000-Ohio-269, 723 N.E.2d 571.

               However, our review does not end with C.R.K.’s untimely objections.

Civ.R. 53(D)(4)(c) states that “[i]f no timely objections are filed, the court may adopt

a magistrate’s decision, unless it determines that there is an error of law or other

defect evident on the face of the magistrate’s decision.” This requires plain error

review.

               “‘Plain errors are errors in the judicial process that are clearly

apparent on the face of the record and are prejudicial to the appellant.’” Wells Fargo

Bank, N.A. v. Lundeen, 8th Dist. Cuyahoga No. 107184, 2020-Ohio-28, ¶ 11, quoting

Macintosh Farms Community Assn., Inc. v. Baker, 8th Dist. Cuyahoga No. 102820,
2015-Ohio-5263, ¶ 8, citing Reichert v. Ingersoll, 18 Ohio St.3d 220, 223, 480

N.E.2d 802 (1985).       The magistrate’s decision cited a lack of subject-matter

jurisdiction as the reason to grant the motion to dismiss. The trial court did have

jurisdiction in this matter. We therefore find an “error in the judicial process” and

that it is “clearly apparent on the face of the record” and that it is “prejudicial to the

appellant.” As a result, we find that it was plain error for the trial court to adopt the

magistrate’s decision to dismiss for lack of jurisdiction.

      C. Subject-Matter Jurisdiction

               The juvenile trial court has jurisdiction over this parentage action

pursuant to several statutes. In particular, the juvenile court has jurisdiction over

this matter pursuant to R.C. 3111.06(A), which provides, in part:

      An action authorized under sections 3111.01 to 3111.18 of the Revised
      Code may be brought in the juvenile court or other court with
      jurisdiction under section 2101.022 or 2301.03 of the Revised Code of
      the county in which the child, the child’s mother, or the alleged father
      resides or is found * * * or of the county in which the child is being
      provided support by the county department of job and family services
      of that county.

               In this case, the child and the child’s mother live in Cuyahoga County.

Accordingly, the statute grants subject-matter jurisdiction. We have previously

found that this statute specifies that a juvenile court has jurisdiction over the original

action for the determination of paternity under R.C. 3111.02. See In re R.L.H., 8th

Dist. Cuyahoga No. 100327, 2014-Ohio-3411.              The juvenile court also has

jurisdiction to determine child custody matters in this case pursuant to R.C.

2151.23(F)(1). (“The juvenile court shall exercise its jurisdiction in child custody
matters in accordance with sections 3109.04 [(allocation of parental rights)]”). The

trial court also has jurisdiction under R.C. 3127.15(A)(1) and 3127.01(7) because

Ohio is the child’s home state.

                The trial court adopted, without modification, the magistrate’s

decision granting the motion to dismiss for lack of jurisdiction. As the court had

jurisdiction to rule on the merits of the complaint for parentage, and the magistrate

offered no other reason for granting the motion to dismiss, we find that the trial

court erred in adopting the magistrate’s decision to dismiss due to lack of

jurisdiction.

                J.C.L. admitted that C.R.K. is the father. She moved to dismiss

primarily on the grounds that C.R.K. cannot have a relationship with their daughter

while he is incarcerated in Arizona. We are aware that the magistrate and trial court

took judicial notice of C.R.K.’s release date of April 2022. We are also aware that

the trial court may have felt that it was a vain act to allow this case to proceed: if the

court sets a hearing and C.R.K. cannot appear because of his incarceration, this case

may be dismissed for want of prosecution. However, even if that is true, granting a

motion to dismiss here was premature. C.R.K.’s incarceration does not prevent him

from filing a complaint to establish paternity.

                Finding that the trial court had jurisdiction, we reverse the granting

of the motion to dismiss and remand to the trial court consistent with this opinion.

                Judgment reversed and remanded.

      It is ordered that appellant recover from appellee costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

MARY J. BOYLE, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR